UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 7, 2012 Coach, Inc. (Exact name of registrant as specified in its charter) Maryland 1-16153 52-2242751 (State of (Commission File Number) (IRS Employer Incorporation) Identification No.) 516 West 34th Street, New York, NY 10001 (Address of principal executive offices) (Zip Code) (212) 594-1850 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On November 7, 2012, Coach, Inc. (the “Company”) held its 2012 Annual Meeting of Stockholders.Stockholders were asked to vote with respect to three proposals.A total of 247,253,393 votes were cast as follows: Proposal Number 1 – Election of Directors: Each of the candidates listed received the number of votes set forth next to his/her respective name.In addition, there were 25,408,056 broker non-votes with respect to this proposal. Name Votes For Votes Withheld Lew Frankfort Susan Kropf Gary Loveman Ivan Menezes Irene Miller Michael Murphy Stephanie Tilenius Jide Zeitlin Proposal Number 2 – Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for fiscal year 2013: Votes For Votes Against Votes Abstaining Broker Non-votes 0 Proposal Number 3 – Approval, on a non-binding advisory basis, of the Company’s executive compensation: Votes For Votes Against Votes Abstaining Broker Non-votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:November 13, 2012 COACH, INC. By: /s/Todd Kahn Todd Kahn Executive Vice President, General Counsel and Secretary
